Citation Nr: 9936013	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-08 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from October 
1960 to April 1961, and on active duty from October 1962 to 
October 1970 and from December 1971 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO found, in part, that new and 
material evidence had not been submitted to reopen a claim 
for service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  In a May 1995 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  The evidence received subsequent to May 1995 denying the 
claim for service connection for the cause of the veteran's 
death, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1995 RO decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The evidence received subsequent to the RO's May 1995 
decision is not new and material, and does not serve to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a May 1995 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of this decision, and did not appeal 
within one year; thus the decision by the RO is final.  
38 C.F.R. § 3.104 (1999).  The question presently before the 
Board is limited to whether the appellant has submitted new 
and material evidence to reopen her previously denied claim.  
To reopen a finally denied claim, an appellant must submit 
new and material evidence.  38 U.S.C.A. § 5108, 7104 (West 
1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for the cause of the veteran's death in a May 1995 
rating decision.  In this decision, the RO found that there 
was no evidence to connect the veteran's death from liver 
failure and hepatitis C to his military service.  The RO also 
found that there was no evidence to connect any of the 
veteran's service connected disabilities to his death. The 
evidence received since the May 1995 rating decision 
regarding service connection for the cause of the veteran's 
death includes VA outpatient treatment records from August 
1979 to July 1993, a copy of the veteran's inservice medical 
board proceedings from May 1979, VA examinations from March 
and April of 1992, VA inpatient treatment records from August 
to November of 1989, as well as statements submitted from the 
appellant to VA in support of her claim.  The Board finds 
that while most of this evidence is new, none of it is 
material to the appellant's claim.         

The Board first considers the evidence from VA outpatient 
treatment records for the period of August 1979 to July 1993.  
While these records are new, in that they have not previously 
been considered in conjunction with the appellant's claim, 
they are not material to her claim.  The records include a 
March 1993 laboratory test that was positive for hepatitis C.  
Additionally, a March 1993 nuclear medicine report and a July 
1993 radiographic report reveal that the veteran had a 
slightly enlarged liver with no focal defect identified 
within the liver, as well as a mildly enlarged spleen.  Both 
tests resulted in diagnostic impressions of mild 
hepatosplenomegaly.  These records are not material to the 
appellant's claim because they do not present any nexus 
evidence between the veteran's liver condition and hepatitis 
C, which was the cause of his death in September 1994, and 
his active military service.  These records show that the 
veteran had a liver and hepatitis condition within 18 months 
of his death, but do not show any connection to his military 
service that ended in 1979 due to a polyarthritis condition 
that resulted in his service discharge.  Thus, the Board 
finds that these records are not material to the appellant's 
claim.       

The Board also considers the copy of the veteran's inservice 
medical board proceedings from May 1979, and finds that these 
records are not new.  These records, as part of the veteran's 
service medical records, describe the proceedings surrounding 
his medical discharge due to his polyarthritis condition.  
These records have previously been considered as part of the 
appellant's claim, and thus the Board finds that these 
records do not reveal any new evidence.  Likewise, the VA 
examination reports from March and April of 1992 are also not 
new.  These reports were considered as part of the RO's May 
1995 rating decision, which is the last final decision on 
record.  Therefore, the Board will not consider these records 
anew.  

The Board considers next the veteran's VA inpatient treatment 
records from August to November of 1989.  The Board finds 
that these records are new but not material to the 
appellant's claim.  The records detail the veteran's 
treatment for major depression, post-traumatic stress 
disorder (PTSD) and substance abuse following hospital 
admission.  These records note the veteran's history of 
hypertension and degenerative bone disease, but they do not 
present any evidence regarding the cause of the veteran's 
death from liver failure and hepatitis C or a potential 
connection to his military service. The records also do not 
present any evidence connecting his service connected PTSD, 
hypertension, arthritis or pancreas condition to the cause of 
his death.  The Board thus finds that this evidence is not 
material.  

Finally, the Board considers the statements that the 
appellant has submitted to VA in support of her claim.  In 
her January 1997 request to reopen her service connection 
claim, the appellant asks VA to consider her service 
connected death benefits claim based on exposure to porphyria 
cutanea tarda (Agent Orange).  However, the record does not 
include any competent medical evidence connecting this 
condition to the cause of the veteran's death from liver 
failure and hepatitis C.  In her July 1997 Notice of 
Disagreement, the appellant states that her husband was 
taking prescription medicine prior to his death, including 
Doxepin, which she argues is related to her husband's liver 
condition.  However, the medical records in evidence do not 
show that Doxepin, or any other medication, had any effect on 
the veteran's liver failure.  The Board is left with only the 
appellant's assertions that the veteran's death was caused by 
a medical condition linked to his active service.  The record 
does not show that the appellant is a medical professional or 
has the training and expertise to be qualified to establish 
the etiology of medical conditions. Consequently, her 
statements do not constitute competent medical evidence of a 
relationship between the veteran's death and his military 
service.  Such a claim must be based on a diagnosis or 
opinion by a qualified physician and supported by a physical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As the evidence fails to provide such an etiology of 
the veteran's death from a medical authority the evidence is 
deemed to be not material to the appellant's claim.           

As none of the evidence added to the record since the RO's 
May 1995 rating decision, either by itself or in the context 
of all the evidence, both old and new, provides evidence that 
the veteran's death was related to his military service, the 
Board concludes the additional evidence does not constitute 
new and material evidence sufficient to reopen the claim for 
service connection for the cause of the veteran's death.  
Therefore, the May 1995 rating decision remains final, and 
the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
the claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the appellant of the type 
of new and material evidence needed to reopen her claim.



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  The benefits sought on appeal remain denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

